DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 3 under 35 U.S.C. § 112 are withdrawn as the claims have been canceled.
Applicant's arguments filed 6/24/2019 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: Applicant respectfully submits that Claim 1, as a whole, including these elements are at least directed to substantially more than an abstract idea. For example, the use of viewport data to identify “only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device” is rooted in computer technology and overcomes a problem specifically arising in the context of the Internet (i.e., tracking what inventory is displayed to a user), that does not have any analog in the non-digital world. Page 9 of the Office Action alleges that the claimed elements allegedly fall within a “Mental Process.” At least as amended, Applicant respectfully disagrees.
Examiner’s Response:  The examiner respectfully disagrees. The examiner respectfully for the following.   Applicants state that “only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device” is rooted in computer technology”. The claims use of a viewport to identify “only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device” falls under Step 2A – Prong One as this can be a mental activity.  The human mind can view what is on (i.e., abstract idea) rendered on a screen (i.e., routine convention, and well understood), and then extract such data, and determine based on such extracted data matched feed items.  
Applicant Argues: For example, the Applicant’s claimed technology provides an unconventional improvement in the field of digital communication and interaction management, as overcomes the it brittle nature of the prior art (see, e.g.., Specification [0005], [0006]). The Applicant’s improved technology further enables the identification of only those nodes potentially viewed by a user (e.g., rendered in a viewport). As such, the claims both address a technological problem and provide a specific implementation of a solution to the problem that also improves upon existing implementations.
Examiner’s Response:  The examiner respectfully disagrees for the reasons set forth above.
Applicant Argues: To the extent that the claims are considered to be directed to a judicial exception, which Applicant does not concede, the claims and specification recite “significantly more” than the purported abstract ideas under the Step 2B analysis. The particular implementation recited in the claims provides an unconventional solution that goes significantly beyond the mere “observation, evaluation, and judgement of opinion . .. within the ‘mental processes’ grouping of abstract ideas” as alleged on pages 9 of the Office Action. That is, the claims recite the novel use of novel features to perform the claims. For similar reasons, the claims are patent eligible under the Step 2B analysis.
Examiner’s Response:  The examiner respectfully disagrees.  Finally, the additional elements of computing device, database, and concepts of rendering via v viewport to perform the aforementioned limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  Further the page request “command” and/or real-time response is noted to be well-understood, routine, and conventional activity (i.e., receiving or transmitting data over a network e.g., using the Internet to gather data, see MPEP 2106.05(d)(ii)).  Thus, the use of mere instructions to apply an exception using a generic computer component and/or well-understood, routine, and conventional activity cannot provide an inventive concept.  Thus, the claims are directed to an abstract idea without significantly more
Applicant Argues: The application of Example 40 related to monitoring of computer network traffic. The application suggested limiting the collecting and exporting of records to abnormal network conditions. Although Claim 1 was found being directed to an abstract idea, “the method limits collection of additional NetFlow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. . . . This provides a specific improvement over prior systems,” i.e., “improved network monitoring” (2019 PEG, p. 11). Likewise, the present claims limit the analysis of website data to “only those inventory feed items included in the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device,” which likewise “provides a specific improvement over prior systems,” i.e., “improved [node] monitoring.”


Applicant's arguments filed 11/16/2020 with respect to 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  















Official Notice
           The examiner notes:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”
why the noticed fact is not considered to be common knowledge or well-known in the art”.  Therefore the examiner notes the subject matter of the Official Notices of Claims 6-8, 14, 18, and 20 are admitted prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 4-17, 20, 26-27, and 30-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites recognizing inventory feed items on a web page of a merchant. 
The claim(s) recite(s) 
1. 
receiving
storing, 
receiving
outputting

determining
outputting the matching data correlated with an indication of the user.
	Similar rationale is also applied to other independent Claim 16.
	The limitation(s) of receiving.... data indicative of a merchant feed; storing merchant inventory data....; receiving an indication of portions of the web page...; rendered on the user device; outputting... to retrieve web page data...; extracting... corresponding... portions; determining...; and outputting the matching data...; is a process that, under its broadest reasonable interpretation, covers performance of these limitations in the mind but for the recitation of generic computing components.  For example, but for the computing device and database; the features noted above can be encompassed by the user making an observation, evaluation, judgment, and/or opinion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional element(s) of a computing device and a database to perform the aforementioned steps. The computing device and database are recited at a high-level of generality (i.e., as a generic devices performing a generic computer functions) such that it 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing device and database to perform the aforementioned limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  Further the page request “command” and/or real-time response is noted to be well-understood, routine, and conventional activity (i.e., receiving or transmitting data over a network e.g., using the Internet to gather data, see MPEP 2106.05(d)(ii)).  Thus, the use of mere instructions to apply an exception using a generic computer component and/or well-understood, routine, and conventional activity cannot provide an inventive concept. The claim is not patent eligible.
Further dependent Claim(s) 4-15, 17, 20, 26-27, and 30-32 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1 and 16.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-13, 16, 26, 27, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 6,912,505 B2) in view of Perry et al. (US 2007/0073591 A1) in view of Jackson and (US 2010/0121676 A1)

Regarding Claim 1, and similarly Claim 16;
Linden discloses a computer-implemented method for recognizing inventory feed items on a web page of a merchant, the inventory feed items corresponding to inventory items of the merchant (col. 16, lines 61-col. 17, lines 5 - Specifically, the Web site system is designed to store user click stream or query log data reflecting the products viewed by each user during ordinary browsing of the online catalog. This may be accomplished, for example, by recording the product detail pages viewed by each user. Products viewed on other areas of the site, such as on search results pages and browse node pages, may also be incorporated into the users' product viewing histories) comprising: 
 (col. 5, lines 69-col. 5, lines 2 – online catalog and col. 16, lines 61-col. 17, lines 5)
	storing, by the computing device and at a database associated with the computing device, merchant inventory data from the merchant inventory feed, the merchant inventory feed comprising a plurality of inventory feed items corresponding to respective inventory items of the merchant, each inventory feed item including a plurality of fields (col. 5, lines 69-col. 5, lines 2 – online catalog and col. 6, lines 41-55 and col. 16, lines 61-col. 17);
	receiving, at the computing device and in near-real-time in response to the web page of the merchant being visiting by a user via a user device.. (col. 6, lines 41-55 and col. 16, lines 61-col. 17, line 5 and col. 25, lines 38-45 – record real time session data reflecting product viewing events);
	determining, by the computing device, ...matching data indicative of inventory feed items including ...the web page data (FIG. 9 and 10 and col. 26, lines 56-67)
	outputting the matching data correlated with an identification of the user (col. 16, lines 61-col. 17, lines 5 and col. 26, lines 56-67).
	Linden fails to explicitly disclose... the webpage of the merchant comprising a plurality of nodes... 
receiving  ...an indication of subset of nodes of the web page of the merchant being rendered a view port of the user device; 
outputting, by the computing device and responsive receiving the indication, a page request to the web page of the merchant to retrieve web page data indicative of the web page of the merchant;

and determining, by the computing device and at least in part by comparing the extracted the web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device to the plurality of fields of the plurality of inventory feed items in the merchant inventory data, matching data indicative of inventory feeds item included in the extract of the retrieved web page data, thereby identifying only those inventory feed items included the web page of the merchant that were within the subset of nodes of the web page of the merchant rendered on the viewport of the user device.  
	However, in an analogous art, Perry teaches 
receiving, ... in response to the web page of the merchant being visiting by a user via a user device, an indication ... of the web page of the merchant being rendered on the... user device (Perry, [0048] – A product detail page 124 displaying a product to a user will be referred to herein as an anchor page. When the client application identifies a product detail page, it extracts specific information about the product, such as product title 126, product number 128, price 130, etc. (As reasonably constructed portions). The client application can also collect other information from the anchor page, and sends the extracted data to the web-based application and [0088] and [0096])); 
...a page request for the web page of the merchant to retrieve web page data... of the web page of the merchant (Perry, [0087] and [0097]);

 identifying a portion of the retrieved web page corresponding to the portion of the web page of the merchant rendered on the user device (Perry, [0051] - When product data from an anchor page is passed from the client application running on the user's computer 122 to the web-based application running on the web-based application servers 118 via the network 102, the product data is formatted and compared to entries in the database system 106 to determine whether it matches any known products and [0088] and [0096])); and 
determining, by the computing device and at least in part by comparing “identified” web page data corresponding to ...the web page of the merchant rendered on... the user device to the plurality of fields of the plurality of inventory feed items in the merchant inventory data, matching data indicative of inventory feeds item included in the “identified” of the retrieved web page data, thereby identifying only those inventory feed items included in the web page of the merchant that were within...  web page of the merchant rendered on the user device (Perry, [0009] - A method and system is provided that in a fully automated manner generates and stores records regarding online product offerings from a variety of merchants, obtains records relating to a product displayed on a merchant web page, then normalizes and compares the two records to determine whether or not the products they represent are a match. An exemplary method according to the invention is a method for comparing and validating product data. First records that describe a plurality of first products are generated and stored in a database system. Second records that describe a second product are obtained from a web site, and normalized into the same format as the first records. The second records are then compared to the first records to determine whether or not they relate to the same product and [0088] and [0096]);
 ... the matching data correlated ([0051]).
; ...a page request for the web page of the merchant to retrieve web page data... of the web page of the merchant;  identifying a portion of the retrieved web page corresponding to the portion of the web page of the merchant rendered on the user device; and  determining, by the computing device and at least in part by comparing “identified” web page data corresponding to ...the web page of the merchant rendered on... the user device to the plurality of fields of the plurality of inventory feed items in the merchant inventory data, matching data indicative of inventory feeds item included in the “identified” of the retrieved web page data, thereby identifying only those inventory feed items included in the web page of the merchant that were within...  web page of the merchant rendered on the user device; ... the matching data correlated
One would have been motivated to combine the teachings of Perry to Linden  to do so as it provides / allows for an automated solution for determining whether or not second records when compared to first records relate to the same product (Perry, [0008] and [0009])
Further, in an analogous art, Jackson teaches “the web page of the entity comprising a pluraliyt of nodes” (Jackson, Abstract, [0015], [0017], [0022], and [0030]).
receiving  ...an indication of subset of nodes of the web page of the “entity” being rendered a view port of the user device (Jackson, Abstract and [0013]);
outputting, by the computing device and responsive receiving the indication, a page request to the web page of the “entity” to retrieve web page data indicative of the web page of (Jackson, [0015] – HTML DIV tags (I.e., indication) of elements on a user’s display and report the HTML DIV tags to the logging unit and [0022] and [0030]));
 extracting, from the retrieved web page data and based on the indication, a subset of the web page data corresponding to the subset of nodes of the web page of the “entity” rendered on the view port of the on the user device (Jackson, [0015] and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201.);
and determining, by the computing device ...the extracted the web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device ..., “logging”  data indicating... included in the extract of the retrieved web page data, thereby identifying ... items included the web page of the “entity” that were within the subset of nodes of the web page of the “entity” rendered on the viewport of the user device (Jackson, [0015] and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201 and [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the recognition of Linden and Perry to include receiving  ...an indication of subset of nodes of the web page of the “entity” being rendered a view port of the user device ;outputting, by the computing device and responsive receiving the indication, a page request to the web page of the “entity” to retrieve web page data indicative of the web page of the “entity”; extracting, from the retrieved web page data and based on the indication, a subset of the web page data corresponding to the subset of nodes of the web page of the “entity” rendered on the view port of the on the user device and determining, by the computing device ...the extracted the web page data corresponding to the subset of nodes of the web page of the merchant rendered on the viewport of the user device ..., “logging”  data indicating... included in the extract of the retrieved web page data, thereby identifying ... items included the web page of the “entity” that were within the subset of nodes of the web page of the “entity” rendered on the viewport of the user device
One would have been motivated to combine the teachings of Jackson to Linden and Perry to do so as it provides / allows obtaining a real number of impressions (Jackson, [0002]).

Regarding Claim 2;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden further discloses ...is received from the user device, the user device operating in accordance with instructions of a script included in the web page of the merchant visited by the user (col. 17, lines 40-59 – an object served...  plug-in).
(Jackson, [0015] - In one embodiment, the impression data obtaining unit 1011 may be JavaScript.TM. which may monitor what is being displayed on a user's display, and report the impression data to the logging unit 104. In one embodiment, the JavaScript.TM. may obtain the HTML DIV tags of elements on a user's display and report the HTML DIV tags to the logging unit 104, together with the elements' amount on the user's display), and the script instructs the user device to: detect the subset of nodes in view using viewport commands of a web browser executing on the user device (Abstract, [0015] and [0017] – get “requests” and [0022] and [0030]), and transmit the indication to the computing device ([0015] - logging and [0017]).

Regarding Claim 4;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden further discloses ...instructions from of a script included in the merchant’s web page of the merchant visited by the user (col. 17, lines 40-59 – an object served...  plug-in). 
Jackson further teaches wherein the indication is received under instructions from a script included in the web page... visited by the user (Jackson, [0015] – HTML DIV tag... logging).

Regarding Claim 9;
Linden and Perry and Jackson disclose the method to Claim 1.
Perry further teaches further comprising: generating, by the computing device, related metadata that corresponds to inventory items included in the merchant inventory feed, wherein (Perry, [0104] - Feature Important Table (i.e., metadata)).

Regarding Claim 10;
Linden and Perry and Jackson disclose the method to Claim 9.
Perry further teaches wherein the related metadata comprises at least one of inventory groupings, keying, and Uniform Resource Locator (URL) building information. ((Perry, [0104] - Feature Important Table – SKU/ID (i.e., keying)).

Regarding Claim 11;
Linden and Perry and Jackson disclose the method to Claim 10.
Linden further teaches wherein the URL building information is configured for use with global URL data in a library to generate customized URLs that correspond to one or more ... items displayed on the web page... visited by the user (col. 27, lines 9-10 – each page ID uniquely identified a Web page, and may be in the form of a URL).

Regarding Claim 12;
Linden and Perry and Jackson disclose the method to Claim 1.
Perry further teaches further comprising: storing, by the computing device, a library that relates a merchant feed type with an identification of relevant fields in the merchant inventory feed, wherein the comparing comprises comparing the web page data only to the relevant fields (Perry, [0009] and [0048] - A product detail page 124 displaying a product to a user will be referred to herein as an anchor page. When the client application identifies a product detail page, it extracts specific information about the product, such as product title 126, product number 128, price 130, etc. The client application can also collect other information from the anchor page, and sends the extracted data to the web-based application and [0104] – (1) required and [0120]).

Regarding Claim 13;
Linden and Perry and Jackson disclose the method to Claim 12.
Perry further teaches further comprising determining, by the computing device, a structure of the merchant inventory feed (Perry, [0075] – Match Model); and identifying, by the computing device, the merchant feed type of the merchant inventory feed (Perry, [0078] – The match model's determinations regarding which pages are product detail pages 124 are also used to classify the locally stored web pages as either "positive URLs" or "negative URLs." Positive URLs are those web pages that are either product detail pages or product index pages, and negative URLs are all other pages.).

Regarding Claim 26;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden further discloses wherein the receiving ... determining matching data, and outputting the matching data is repeatedly performed, in near real-time, as the user navigates one or more web pages of the merchant (FIG. 9 and 10 – Click Stream Table).
Jackson further teaches wherein receiving the indication... in near real time, as the user navigates one or more web pages...  (Jackson, [0015] and [0019]- real-time).

Regarding Claim 27;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden further discloses wherein the receiving ... determining matching data, and outputting the matching data is repeatedly performed, in near real-time, as the user navigates one or more web pages of the merchant (FIG. 9 and 10 – Click Stream Table).
Jackson further wherein the indication, and outputting the... data is repeatedly performed in near-real time as the user navigates the single web page of the “entity” using the user device changing the subset of nodes rendered in the viewport of the user device  (Jackson, [0015] and [0019]- real-time and [0021]- scrolling (i.e., changing the subset of nodes rendered)).

Regarding Claim 31;
Linden and Perry and Jackson disclose the method to Claim 1.
Perry further teaches is a custom page [capturing] for the portion of the web page data corresponding to the potions of the web page of the merchant rendered on the user device ([0096]),
(Jackson, [0015] and [0017] – get “requests representing region, width, height”)
Similar motivation is used for such a combination of these references to Linden. 

Regarding Claim 32;
Linden and Perry and Jackson disclose the method to Claim 1.
Perry further teaches is a custom page [capturing] is based on at least one of ... data or interaction data of the user device (Perry, [0094]-[0097] – text nodes).
Jackson further teaches is a wherein the... page request is based on at least one of viewport data or interaction data of the user device (Jackson, Abstract, [0022] and [0030] and [0034]-[0035])).

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 6,912,505 B2) in view of Perry et al. (US 2007/0073591 A1) in view of Jackson and (US 2010/0121676 A1) and further in view of Rangarajan et al. (US 5,706,365).

Regarding Claim 5, and similarly Claim 17;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden and Perry and Jackson fail to explicitly disclose further comprising building, by the computing device and from the merchant inventory feed, an n-gram library, and wherein the 
However, in an analogous art, Rangarajan teaches further comprising building, by the computing device and from [documents], an n-gram library, and wherein the comparing comprises using the n-gram library to match [a query] to the stored ... data (Rangarajan, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Rangarajan with the webpage of Linden and Perry and Jackson comprising building, by the computing device and from [documents], an n-gram library, and wherein the comparing comprises using the n-gram library to match [a query] to the stored ... data and apply such teachings to a web page.
One would have been motivated to combine the teachings of Rangarajan to Linden and Perry and Jackson to do so as it provides for subsequent search and retrieval (Rangarajan, col. 1, lines 9-12).

Claim(s) 6-8, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 6,912,505 B2) in view of Perry et al. (US 2007/0073591 A1) and Jackson and (US 2010/0121676 A1) and further in view of Examiner’s Official Notice.  The examiner provides evidence for Claim 15 by showing support in Linden et al. (US 6,912,505 B2).

Regarding Claim(s) 6-8;
Linden and Perry and Jackson disclose the method to Claim 1.

However the examiner takes Examiner's Official Notice that it is notoriously old and well known in the HTML arts to “clean" (i.e., normalize) HTML data (i.e., feed and/or page) by normalizing the data into known format or standard (i.e., to aid in processing efficiently or minimizing errors due to various different formats).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Examiner's Official Notice with the method of Linden and Perry and Jackson to include the features as noted, supra, to provide users with a means for efficient processing conforming to a known standard.

Regarding Claim(s) 14;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden and Perry and Jackson fail to explicitly disclose wherein the outputting further comprises outputting an identification of the user, a date, and a URL of the web page of the merchant visited by the user correlated to the matching data.
However the examiner takes Examiner's Official Notice that it is notoriously old and well known in the computing arts to output desired information pertinent to a user from a function  that executes (i.e., user id, data, url, etc.). 
supra, to provide users with a means for presenting information pertinent to a user.

Regarding Claim(s) 15, and similarly Claim 20;
Linden and Perry and Jackson disclose the method to Claim 1.
Linden and Perry and Jackson fail to explicitly disclose wherein the web page data does not include html designations of inventory feed items.
However the examiner takes Examiner's Official Notice that it is notoriously old and well known in the HTML arts to have a web page that does not contain html designations (i.e., html tags) of information embedded within the page.  As evidenced by Linden for Claim 15, Linden teaches wherein the web page data does not include html designations of inventory feed items (see col. 27, lines 9-47 – converting a page ID (url or an internal identification) to corresponding product ID).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Examiner's Official Notice with the method of Linden and Perry and Jackson to include the features as noted, supra, to provide users with a means for creating a web page in a particular fashion.  

(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 6,912,505 B2) in view of Perry et al. (US 2007/0073591 A1) and Jackson and (US 2010/0121676 A1) and further in view of in view of White et al. (US 2010/0095208 A1).

Regarding Claim 30;
Linden and Perry and Jackson disclose the method to Claim 1.
Perry further teaches wherein ... the “portion” of the retrieved web page data comprises [identifying] from the retrieved web page data and the indication of the “portions” of the web page of the merchant rendered on the... user device (Perry, [0009] - A method and system is provided that in a fully automated manner generates and stores records regarding online product offerings from a variety of merchants, obtains records relating to a product displayed on a merchant web page, then normalizes and compares the two records to determine whether or not the products they represent are a match. An exemplary method according to the invention is a method for comparing and validating product data. First records that describe a plurality of first products are generated and stored in a database system. Second records that describe a second product are obtained from a web site, and normalized into the same format as the first records. The second records are then compared to the first records to determine whether or not they relate to the same product and [0088] and [0096]);
Jackson further teaches wherein extracting the subset of the retrieved web page data... and the indication of the subset of nodes of the web page of the merchant rendered on the viewport of the user device (Jackson, Abstract, [0015], [0017], [0022] and [0030]).
Linden and Perry and Jackson fail to explicitly dislocse ...virtually recreating a representation of a browsing experience of the user device on the web page...
(White, Abstract, [0009] and [0060] and [0062]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of White with the webpage of Linden and Perry and Jackson to include ...virtually recreating a representation of a browsing experience of the user device on the web page. 
One would have been motivated to combine the teachings of White to Linden and Perry and Jackson to do so as provides users with a means for provide systems and methods that provide remote tracking and replay of user interaction with a webpage that allows for hosting and serving the webpage by one service provider, and collection and replay of user interaction with the webpage provided by a separate service provider, using computers separate from the service hosting and serving the webpage to the user (White, [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627